Scott, J. (dissenting):
The only question in this case is whether an equity receiver appointed in an action for the partition of real property may maintain an action for damages to the real estate resulting from an unlawful trespass.
I think he may. In appointing the receiver the court took the property in custodia legis, and the receiver is the arm of the court. He is also, I think, the trustee of an express trust within the meaning of section 449 of the Code of Civil Procedure, and as such may sue without joining with him the owners of the property, who are the persons for whose benefit the action is brought. (Donnelly v. West, 17 Hun, 564.) I think that it is inaccurate to say, as was intimated by the court at Special Term, that a receiver in partition is merely a receiver of the rents and profits, for it does not appear that his receivership was so limited. Section 716 of the Code of Civil Procedure provides that “A receiver, appointed by or pursuant to an order or a judgment, in an action in the Supreme Court or a County Court, may take and hold real property, upon such trusts and for such purposes as the court directs, subject to the direction of the court, from time to time, respecting the disposition thereof.” This invests him at least with the right to possession, and although in a case like the present the actual title does not pass out of the owners, the receiver does possess, in a certain sense, an ownership at least sufficient to entitle him to hold the property; to protect it from injury, and to'collect the rents and profits. (Iddings v. Bruen, 4 Sandf. Ch. 417; Henning v. Raymond, 35 Minn. 303.) The injury which the defendants are charged with inflicting upon the property was a direct invasion of the receiver’s right of possession. No one, I suppose, would doubt that a receiver appointed to hold property pending a litigation as to its true ownership, would be justified in asking the court to enjoin an act which threatened to destroy or seriously injure the prop*160erty committed to his custody. The same reason which would justify such an action would seem to be sufficient to sustain an action for damages for the injury caused by the act which,' if apprehended in time, would have furnished grounds for an injunction. It seems to me that it must be that the court may collect damages for injury done the property while in custodia legis, and, if it may, its receiver is the proper person to collect the damages, which he will hold for the benefit of the true owners, and subject to the disposition of the court.
In my opinion the judgment appealed from should be reversed and the demurrers overruled, with costs, with leave to defendants to withdraw their demurrers and answer over upon payment of costs in this court and the court below-
Clarke, J., concurred.
Judgment affirmed, with costs.